Citation Nr: 0719607	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for numbness in the 
fingers.



WITNESS AT HEARING ON APPEAL


Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In October 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge.

In March 2004 and February 2006, the Board remanded the 
matter for additional procedural and evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record, unfortunately, reveals that 
additional evidentiary development is warranted regarding the 
veteran's claim of entitlement to service connection for 
numbness in the fingers.  

The veteran has submitted several etiologies for his numbness 
of the fingers.  He has alleged that it resulted from a 
shoulder injury incurred during basic training.  
Additionally, he has attributed any current peripheral 
neuropathy to his exposure to herbicides during service.

Throughout the pendency of this appeal, the veteran has 
undergone various VA examinations.  In January 2001, 
neurological examination demonstrated no sensory deficits and 
cerebellar function appeared intact; however, the veteran was 
diagnosed as having numbness of the digits of uncertain 
etiology.   Accordingly, in March 2004, the Board remanded 
the matter for clarification as to etiology of the veteran's 
numbness in the fingers.

In October 2004, there was evidence of diffuse decrease in 
pinprick perception of sharpness over the right arm and left 
lower extremity.  The examiner opined that it was possible 
that the veteran had peripheral neuropathy associated with 
his pituitary tumor.  It was unclear as to whether he had any 
symptoms consistent with acromegaly associated with his 
tumor, and that would be the most likely explanation for 
peripheral neuropathy were that present.  To further explore 
the issue the examiner ordered a nerve conduction study.  
Additionally, an alternative etiology for the veteran's 
numbness of the fingers was surgical osteoarthritis with 
radiculopathy; to further evaluate that possibility, the 
examiner ordered a magnetic resonance image of the cervical 
spine.  

Although the examiner requested an MRI, the Board notes that 
it was never performed.  A cervical spine x-ray was performed 
on November 4, 2004, which demonstrated cervical 
osteoarthritis with arthritic changes at C4-5, C5-6 and C6-7.  
An EMG was performed on February 15, 2005, but was limited to 
the right upper extremity.  There was a normal nerve 
conduction velocity in the right upper extremity and that was 
the extent of the examination.  The examiner opined that the 
test results were inadequate to discuss whether or not the 
veteran had peripheral neuropathy.  The examiner was able to 
determine the lack of presence of peripheral neuropathy in 
the right arm.  Although, the cervical magnetic resonance 
image was not performed, there was a plain cervical spine x-
ray that demonstrated cervical osteoarthritis.  In light of 
these inconclusive findings, the Board remanded the matter 
again in February 2006 in order to ascertain whether the 
veteran had a current diagnosis of any numbness in the 
fingers and, if so, the examiner was to provide an opinion as 
to its etiology.

The veteran was afforded an additional VA examination in 
October 2006; however, this examination is also deemed 
inadequate.  Although the veteran was scheduled for a hand, 
thumb, and fingers examination, he was not afforded a 
peripheral nerve, neurological, or joints examination.  
Accordingly, the examiner was unable to collect any objective 
data regarding a diagnosis specifically to the hands, thumbs 
or finger; peripheral neuropathy, or any left shoulder 
involvement.  The examiner concluded that he could not 
provide an opinion as to the etiology of the veteran's 
numbness of the fingers.  

Because the aforementioned examination report is unclear as 
to whether the veteran currently exhibits any compensable 
service-connected disability and contains no opinion as to 
the etiology of the claimed disorder of numbness in the 
fingers, the Board finds that another VA medical opinion is 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that where remand instructions are not followed, the Board 
errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination, to include, but not 
limited to, peripheral nerves, 
neurological and joints assessment, to 
determine the nature and etiology of any 
current numbness of the fingers.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether that the veteran 
currently exhibits any disorder involving 
numbness of the fingers, to include 
peripheral neuropathy, and, if so, 
whether it is at least as likely as not 
(i.e. a 50 percent or greater likelihood) 
that such a disorder is causally related 
to the veteran's active service or any 
incident therein, including presumed 
exposure to Agent Orange.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




